NUMBER 13-14-00143-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


VICTOR XAVIER SNELL,                                                       Appellant,

                                           v.

THE STATE OF TEXAS,                                                         Appellee.


                    On appeal from the 275th District Court
                          of Hidalgo County, Texas.



                          MEMORANDUM OPINION
        Before Chief Justice Valdez and Justices Garza and Longoria
                     Memorandum Opinion Per Curiam

       Appellant, Victor Xavier Snell, attempts to appeal a conviction for burglary of a

habitation.   The trial court has certified that “the defendant has waived the right of

appeal.” See TEX. R. APP. P. 25.2(a)(2).
       On June 26, 2014, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On November 19, 2014, counsel filed a letter brief with this Court. Counsel’s

response does not establish: (1) that the certification currently on file with this Court is

incorrect, or (2) that appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this appeal is

DISMISSED.

                                                  PER CURIAM



Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
10th day of December, 2014.




                                             2